DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 11-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Archibong (US20170230720).
As to claim 1, Tran teaches a non-transitory computer-readable storage medium storing one or more sequences of instructions which, (¶0159 a non-transitory computer readable medium (CRM) wherein the CRM is configured to store instructions executable by a processor) when executed by one or more processors of a mobile computing device, (¶0150 mobile computing device has at least one processor arranged to execute instructions) cause the mobile computing device to execute: receiving, at a story application of the mobile computing device, (¶0074 stories are provided by the social network application; ¶0152 mobile computing device receives a plurality of stories) a selection of a first story; (¶0090 first story; ¶0143 stories selected by a user) invoking a first social media application on the mobile computing device and programmatically causing the first social media application to present the first story element; (¶0046 story includes one or many  elements, objects; ¶0050  presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed) presenting, at the first social media application, the first story element; (¶0046 story includes one or many  elements, objects; ¶0050  presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed).
Although Tran teaches the medium recited above wherein Tran fails to expressly teach retrieving a digitally stored story script, corresponding to the first story and identifying, from the story script, a first story element.
Morris, however discloses, retrieving a digitally stored story script (¶0034 digital storage device; ¶0083 received script object; ¶0085 storing script object) corresponding to the first story; (¶0076 script object associated with story element) identifying, from the story script, a first story element; (¶0076 script object; identifies object and story element it is associated with it).
Thus given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Tran for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for accessing a database using structured query language. (See Morris para 0039)
Although the combination of Tran and Morris teach the medium recited above wherein combination of Tran and Morris fail to expressly teach repeating the identifying and invoking for a plurality of other different story elements and different other social media applications.
Archibong, however discloses, repeating the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories). 
Thus given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Tran and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for g create and store in the social-networking system a user profile.  (See Archibong para 0003)
As to claim 4, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: receiving an input signal from the mobile computing device to advance the first story. (¶0056 user computer devices include, for example mobile computing devices; ¶0058 receiving input from a user of the user computer devices; ¶0125 input by the computer device for presentation (of) the story information).
As to claim 5, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute:  in response to receiving the selection of the first story, (¶0092 story selected; user selects a particular story; ¶0095 stories  are received at the computer device) downloading the story script from a story service instance of a server computer. (¶0128 script, object of social post (story); ¶0167 deliver scripts (via) server).
As to claim 9, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches the non-transitory computer-readable storage medium of claim 1, the invoking the first social media application comprising providing a location reference of the first story element to the first social media application. (¶0054 social network feed, story based on criteria such as geographic location; ¶0077 location associated with story, social networking application).
As to claim 11, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Archibong further teaches the non-transitory computer-readable storage medium of claim 1, the story script comprising a sequence of element identifiers of story elements associated with the first story and application identifiers of one or more social media applications respectively associated with each story element in the sequence of story elements. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; stories script; ¶0154 identifies the content).
Thus given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Tran and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for a user interface to map content. (See Archibong para 0072)
As to claim 12, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches The non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: in response to invoking the first social media application, entering, at the story application, a wait routine until an input signal requesting advancement of the first story is received from the mobile computing device. (¶0014 sending a first story; ¶0055 requests received from devices; ¶0090 first story; ¶0098 user's the input directions to request one or more stories).
As to claim 13, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches The non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: presenting, at the story application, instructions specifying how to launch a second story associated with the first story. (¶0061 application downloaded; ¶0150 mobile computing device has at least one processor arranged to execute instructions; ¶0152 mobile computing device receives a plurality of stories for presentation).
As to claim 16, the combination of Tran, Morris and Archibong teach the medium of claim 1, wherein Tran further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: maintaining real-time functionality of the first social media application while presenting the first story element. (¶0051 presentation of the story; ¶0097 social network software; stories in real time).
As to claim 18, Tran teaches. A computer system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable (¶0159 a non-transitory computer readable medium (CRM) wherein the CRM is configured to store instructions executable by a processor) when executing the instructions to: receive, at a story application of the mobile computing device, (¶0150 mobile computing device has at least one processor arranged to execute instructions; ¶0152 mobile computing device receives a plurality of stories) a selection of a first story; (¶009 first story; ¶0143 stories selected by a user) invoke a first social media application on the mobile computing device and programmatically cause the first social media application to present the first story element; (¶0046 story includes one or many  elements, objects; ¶0050 presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed) present, at the social media application, the first story element; (¶0046 story includes one or many  elements, objects; ¶0050 presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed). 
Although Tran teaches the medium recited above wherein Tran fails to expressly teach retrieve a digitally stored story script; corresponding to the first story and identify, from the story script, a first story element.
Morris, however discloses, retrieve a digitally stored story script (¶0034 digital storage device; ¶0083 received script object; ¶0085 storing script object) corresponding to the first story; (¶0076 script object associated with story element) identify, from the story script, a first story element; (¶0076 script object; identifies object and story element it is associated with it).
Thus given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Tran for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for using an interface to interact with the script objects. (See Morris 0063)
Although the combination of Tran and Morris teach the medium recited above wherein combination of Tran and Morris fail to expressly teach repeat the identifying and invoking for a plurality of other different story elements and different other social media applications.
Archibong, however discloses, repeat the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories).
Thus given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Tran and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for monitoring various actions taken by its users within the social networking system. (See Archibong para 0059)
As to claim 19, Tran teaches a computer-implemented method comprising: receiving, at a story application of the mobile computing device, a selection of a first story; (¶0090 first story; ¶0095 social network software; plurality of stories received at the computer device; based on a user-selected; ¶0152 mobile computing device receives a plurality of stories) invoking a first social media application on the mobile computing device and programmatically causing the first social media application to present the first story element; (¶0046 story includes one or many  elements, objects; ¶0050 presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed) presenting, at the social media application, the first story element; (¶0046 story includes one or many  elements, objects; ¶0050 presentation of one or more stories may be via asocial network, software application  executing on a computing device (e.g., a smartphone); ¶0090 first story to be displayed).
Although Tran teaches the medium recited above wherein Tran fails to expressly teach, retrieving a digitally stored story script, corresponding to the first story and identifying, from the story script, a first story element.
Morris, however discloses, retrieving a digitally stored story script (¶0034 digital storage device; ¶0083 received script object; ¶0085 storing script object) corresponding to the first story; (¶0076 script object associated with story element) identifying, from the story script, a first story element; (¶0076 script object; identifies object and story element it is associated with it).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Tran for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for mapping/tagging content to scenes/elements (See Morris para 0500)
Although the combination of Tran and Morris teach the medium recited above wherein combination of Tran and Morris fail to expressly teach repeating the identifying and invoking for a plurality of other different story elements and different other social media applications.
Archibong, however discloses, repeating the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories). 
Thus, given the teaching of Archibong i it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Tran and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for send information to the social networking system by calling APIs. (See Archibong para 0058)
Claims 2-3, 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Archibong (US20170230720) and in further view of Grunewald (US20170351388).
As to claim 2, although the combination of Tran, Morris and Archibong teach the medium recited in claim 1, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, the first social media application being a clone or a virtual implementation of a third-party social media application.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, the first social media application being a clone or a virtual implementation of a third-party social media application. (¶0116 computing resources provisioned via virtualization, ¶0149 social-network system, a third-party source (such as, application). 
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran, Morris and Archibong or a virtualized third-party social networking application. One of ordinary skill in the art would be motivated to allow for users to interact with each other through an application programming interfaces (API). (See Grunewald para 0142)
As to claim 3, although the combination of Tran, Morris and Archibong teach the medium recited in claim 1, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: selecting the first social media application from among a plurality of different social media applications based on a type of the first story element. 
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: selecting the first social media application from among a plurality of different social media applications (¶0078 selections, (of) application from social networking system; multiple applications) based on a type of the first story element. (¶0155 social networking system, using an application (for) sponsored story, social action by a user).
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran, Morris and Archibong for selecting from multiple social networking application. One of ordinary skill in the art would be motivated to allow for analyzing the social networking information of the user to determine on or more applications to recommend to the user during the initial configuration of the mobile device. (See Grunewald para 0009)
As to claim 6, although the combination of Tran, Morris and Archibong teach the medium recited in claim 1, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: retrieving a manifest associated with the story script, the manifest comprising location references of one or more story elements associated with the first story, and the manifest identifying a plurality of different social media applications that the first story will invoke.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: retrieving a manifest associated with the story script, (¶0048 provide a listing of applications that correspond to social networking system information, user; ¶0049 receiving the listing of one or more applications; ¶0165 information, stories content objects) the manifest comprising location references of one or more story elements associated with the first story, and the manifest identifying a plurality of different social media applications that the first story will invoke. (¶0048 listing of one or more applications; applications associated with social networking system).
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran, Morris and Archibong for receiving story script/object and manifest files associated with social media content. One of ordinary skill in the art would be motivated to allow for a browser to render a website for which to view media content. (See Grunewald para 0138)
As to claim 7, although the combination of Tran, Morris and Archibong teach the medium recited in claim 6, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: before identifying the first story element from the story script, determining, based on the manifest, that a particular social media application among the social media applications identified in the manifest is not installed on the mobile computing device, and in response, automatically downloading the particular social media application to the mobile computing device.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: before identifying the first story element from the story script, (¶0056 collects information specific to the user of the client-computing device,  in order to provide a list of one or more application recommendations; ¶0071 automatically install apps) determining, based on the manifest, that a particular social media application among the social media applications identified in the manifest is not installed on the mobile computing device, (¶0047 social networking  listing of the one or more applications; determine previously downloaded applications; ¶0088 identified currently installed applications) and in response, automatically downloading the particular social media application to the mobile computing device. (¶0046 downloading and installing, social networking applications; ¶0071 automatically install apps). 
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran, Morris and Archibong for identifying story elements via script and manifest. One of ordinary skill in the art would be motivated to allow for using an icon to select/retrieve content. (See Grunewald para 0151)
As to claim 17, although the combination of Tran, Morris and Archibong teach the medium recited in claim 1, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, each of the social media applications being virtual social media applications that are implemented as part of the sequences of instructions and not as real social media applications associated with third parties.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, each of the social media applications being virtual social media applications that are implemented as part of the sequences of instructions and not as real social media applications associated with third parties. (¶0116 computing resources provisioned via virtualization, ¶0149 social-network system, a third-party source (such as, application); ¶0168 no third-party systems, applications)
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran, Morris and Archibong for virtual social media applications. One of ordinary skill in the art would be motivated to allow for multiple users to communicate across multiple platforms. (See Grunewald para 0064)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Archibong (US20170230720) and in further view of Grunewald (US20170351388) and in further view of Wellen (US20150121420).
As to claim 8, The combination of Tran, Morris, Archibong and Grunewald teach the method of claim 6, wherein Tran further teaches The non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: receiving a story advance signal at the mobile computing device; (¶0095 stories  received at the computer device; ) interpreting a next story instruction of the story script to identify a particular next story asset; (¶0106 next sequential stories; ¶0167 content scripts; ¶0169 interprets instructions, scripts)  determining that the particular next story asset is not present on the mobile computing device, (¶0118 new story;  ¶0171 identification of story data) and in response, downloading or streaming the particular next story asset from a server computer to the mobile computing device; (¶0077 stories uploaded; ¶0090 second story; ¶0105 stories presented (to) mobile;  ¶0127 server, application, stories).
Although the combination of Tran, Morris, Archibong and Grunewald teach the medium recited above, wherein combination of Tran, Morris, Archibong and Grunewald fail to expressly teach invoking a particular social media application on the mobile computing device that is associated in the manifest with the particular next story asset and providing, to the particular social media application, a pointer to the particular next story asset.
Wellen, however discloses, invoking a particular social media application on the mobile computing device that is associated in the manifest with the particular next story asset and providing, to the particular social media application, a pointer to the particular next story asset.
(¶0100 social media content, story; comprise identifier, a URL associated with the object; ¶0107 directory listing may include information related to one or more story files each associated with a story).
Thus given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Tran, Morris, Archibong and Grunewald providing a manifest URL pointer to identify social media stories. for virtual social media applications. One of ordinary skill in the art would be motivated to allow for utilizing a browser to identify script objects and story segments. (Wellen para 0098)
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Archibong (US201702307201) and in further view of Wellen (US20150121420).
As to claim 10, Although the combination of Tran, Morris and Archibong teach the medium recited above, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: receiving, from the first social media application, a signal indicating that presentation of the first story element at the first social media application is complete.
Wellen, however discloses, the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: receiving, from the first social media application, a signal indicating that presentation of the first story element at the first social media application is complete. (¶0054 social media, content segment; ¶0158 current segment is completed; ¶0161 time markers may indicate where in the video stream or file one segment ends).
Thus given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Tran, Morris and Archibong for receiving an indicator that a story element is complete. One of ordinary skill in the art would be motivated to allow for receiving automatic updates indicating status of media presentation. (See Wellen para 0020)
As to claim 14, Although the combination of Tran, Morris and Archibong teach the medium recited above, wherein combination of Tran, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 13, the second story being associated with a second story script and a second manifest.
Wellen, however discloses, the non-transitory computer-readable storage medium of claim 13, the second story being associated with a second story script and a second manifest. (¶0069 scripts, object code; ¶0100 object social media content, story; ¶0102 two or more objects; ¶0108 two directory listings, identify stories). 
Thus given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Tran, Morris and Archibong for second script and manifest. One of ordinary skill in the art would be motivated to allow for receiving notifications of new object/script. (See Wellen para 0135)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Archibong (US20170230720) and in further view of Reitan (US20130235034).
As to claim 15, As to claim 14, Although the combination of Tran, Morris and Archibong teach the medium recited above, wherein combination of Tran, Morris and Archibong fail to expressly teach The non-transitory computer-readable storage medium of claim 1, the story element comprising a single video stream that contains a plurality of simulated independent video streams.
Reitan, however discloses The non-transitory computer-readable storage medium of claim 1, the story element comprising a single video stream that contains a plurality of simulated independent video streams. (¶0061 plurality of video streams (e.g., media streams) which are time synchronized and sent as content; ¶0638 system using simulation to facilitate multimedia communications).
Thus given the teaching of Reitan it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Reitan, Tran, Morris and Archibong for video content stream with multiple streams. One of ordinary skill in the art would be motivated to allow for algorithm can also modify display surfaces. (See Reitan para 0077)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US20190147017) in view of Morris (US20110093560) and in further view of Grunewald (US20170351388).
As to claim 20, Tran teaches a non-transitory computer-readable storage medium storing one or more sequences of instructions (¶0150 processor arranged to execute instructions stored in a non-transitory computer readable media) which when executed by one or more processors of a server, cause the server to execute: receiving, from a mobile computing device, a selection of a first story; (¶0090 first story; ¶0150 processor arranged to execute  instructions; ¶0152 computing server receives a plurality of stories; user-selected  story) receiving, from the mobile computing device, a request for a first story element associated with the first story script; (¶0055 requests received from  computing device; ¶0098 user's the input directions are arranged to request one or more sequenced stories) downloading or streaming the first story element to the mobile computing device; (¶0095 stories are received at the computer device).
Although Tran teaches the medium recited above, wherein Tran fails to expressly teach retrieving a first story script corresponding to the first story.
Morris, however discloses, retrieving a first story script corresponding to the first story; (¶0076 script object associated with story element; ¶0083 received script object).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Tran for obtaining content scripts. One of ordinary skill in the art would be motivated to allow for using browser plugins to enhance user experience with media content. (See Morris para 0039)
Although the combination of Tran and Morris teach the medium recited above, wherein combination of Tran and Morris fails to expressly teach downloading the first story script and a manifest to the mobile computing device, the manifest specifying a plurality of different social media applications that the first story will invoke and receiving, from the mobile computing device, a signal indicating completion of the first story at the mobile computing device.
Grunewald, however discloses, downloading the first story script and a manifest to the mobile computing device, (¶0040 download, objects; ¶0056 provide a list of one or more application recommendations to the client-computing device; ¶0162 social network objects, presenting objects such as news stories, media, to user) the manifest specifying a plurality of different social media applications that the first story will invoke; (¶0047 social networking system can provide listing of the one or more applications for recommendation to the user; ¶0048 social networking system information downloaded, information associated with each available application) receiving, from the mobile computing device, a signal indicating completion of the first story at the mobile computing device. (¶0086 social networking system application provides view information submitted to the social networking system; ¶0095 include a completion message). 
Thus given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Tran and Morris for downloading content script, manifest and receiving indications. One of ordinary skill in the art would be motivated to allow for interacting with an graphical element and providing access to an application repository. (See Grunewald para 0011)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tal (US20170041381) teaches managing a device cloud. Greenburg (20160349951) teaches integration of social media with card packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456